[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                            No. 11-11964                MARCH 6, 2012
                        Non-Argument Calendar             JOHN LEY
                      ________________________             CLERK

               D.C. Docket No. 8:10-cr-00136-JSM-EAJ-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

MICHELLE DUVAL,

                                                        Defendant-Appellant.

                     ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 6, 2012)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Michelle Duval appeals her conviction and sentence for possession of a

firearm as a convicted felon. On appeal, she argues that the district court abused

its discretion by denying her motion to withdraw her guilty plea, and that the

district court erred in sentencing her pursuant to the Armed Career Criminal Act

(“ACCA”), 18 U.S.C. § 924(e).

                                          I.

      On appeal, Duval argues that the district court erred in denying her motion

to set aside her guilty plea because the record shows that she entered her plea

without knowledge of the nature of the charges against her or the possible

sentences she could receive.

      We review a district court’s decision to deny a motion to withdraw a guilty

plea for an abuse of discretion. United States v. Brehm, 442 F.3d 1291, 1298

(11th Cir. 2006). The district court does not abuse its discretion unless its

decision is arbitrary or unreasonable. Id. We consider four factors when

reviewing the district court’s decision: (1) whether close assistance of counsel was

available; (2) whether the plea was knowing and voluntary; (3) the conservation of

judicial resources; and (4) prejudice to the government if the defendant were

allowed to withdraw her plea. Id.

      Here, Duval has challenged only whether the plea was knowing and

                                          2
voluntary. A guilty plea is knowing and voluntary if the defendant entered the

plea without coercion and with the understanding of the nature of the charges and

the consequences of the plea. United States v. Brown, 586 F.3d 1342, 1346 (11th

Cir. 2009). There is a strong presumption that the statements made during the plea

colloquy are true. United States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994).

The defendant bears a heavy burden to show statements made under oath at a plea

colloquy were false. United States v. Rogers, 848 F.2d 166, 168 (11th Cir. 1988).

It is up to the district court to determine the defendant’s credibility and the weight

of a defendant’s assertions in support of a motion to withdraw a guilty plea.

Brehm, 442 F.3d at 1298.

      At an extensive plea colloquy, Duval indicated that she had not received any

threats, that she was fully satisfied with her attorney’s work, that she understood

the charges against her (including four previous felonies that would enhance her

punishment under the ACCA), that she had read and signed the plea agreement,

that the judge was not bound by any government recommendations, that she

understood her waiver of appeal, that she was giving up her trial rights, and that

she was facing a minimum of fifteen years in prison with a maximum of life.

      Duval has not demonstrated that her guilty plea was either unknowing or

involuntary, particularly in light of the heavy burden she would need to shoulder

                                           3
in order to prove that her statements made under oath at the plea hearing were

false. The record reflects that Duval was on notice of the nature and

circumstances of the charges against her, the rights that she was foregoing, and the

potential minimum and maximum sentences. Thus, the district court did not abuse

its discretion in denying her motion to withdraw her guilty plea.

                                               II.

       Duval also argues that the district court erred in sentencing her pursuant to

the ACCA.1 Duval challenges the dates of the predicate convictions used to

impose the ACCA enhancement, arguing that the government failed to meet its

burden of showing that her crimes arose out of separate and distinct criminal

episodes.

       Whether prior convictions meet the ACCA’s separate offenses requirement

is a legal determination that we review de novo. United States v. Pope, 132 F.3d

684, 689 (11th Cir. 1998).

       The ACCA imposes a mandatory minimum sentence of fifteen years’

imprisonment for defendants who have three previous convictions “for a violent


       1
               Duval’s plea agreement contains a waiver of her right to appeal her sentence
except on the grounds that (a) the sentence exceeds the defendant’s applicable guidelines range,
(b) the sentence exceeds the statutory maximum penalty, or (c) the sentence violates the Eighth
Amendment. The government concedes that the waiver does not bar her instant appeal, so we
proceed to address the merits.

                                                4
felony or a serious drug offense, or both, committed on occasions different from

one another.” 18 U.S.C. § 924(e)(1). We have held that under § 924(e)’s

different-occasions inquiry, a sentencing court must determine whether “the

perpetrator had a meaningful opportunity to desist his activity before committing

the second offense.” Pope, 132 F.3d at 690. In making this determination, a

“showing that the crimes reflect distinct aggressions, especially if the defendant

committed the crimes in different places, is particularly probative.” Id. at 692.

       The findings of fact of the sentencing court may be based on evidence heard

during trial, facts admitted by a defendant’s plea of guilty, undisputed statements

in the presentence investigation report (“PSI”), or evidence presented at the

sentencing hearing. United States v. Wilson, 884 F.2d 1355, 1356 (11th Cir.

1989).

       Here, the PSI indicates that on September 2, 1992, Duval was arrested for

the sale of rock cocaine and on December 21, 1992, she was convicted in Manatee

County; on February 11, 1995, she was arrested for robbery of a J.C. Penney store

and on February 26, 1996, she was convicted2 in Pinellas County; and on July 7,

1995, she was arrested for sale of cocaine and on April 1, 1996, she was convicted



       2
               Duval contends that this conviction was vacated, but the PSI confirms that the
sentence–not the conviction–was vacated, and Duval was then re-sentenced.

                                                5
in Pinellas County. These dates of conviction are confirmed by Duval’s signed

plea agreement.

      The PSI and Duval’s prior admissions support the district court’s finding

that these convictions arose out of separate criminal episodes. Thus, there was no

error in the court’s determination that Duval had three prior violent felony or

serious drug convictions for the purposes of the ACCA.

      Duval also contends that the prosecutor failed to conform with 21 U.S.C.

§ 851, which states in relevant part:

      No person who stands convicted of an offense under this part shall be
      sentenced to increased punishment by reason of one or more prior
      convictions, unless before . . . entry of a plea of guilty, the United
      States attorney files an information with the court (and serves a copy
      of such information on the person or counsel for the person) stating in
      writing the previous convictions to be relied upon.

21 U.S.C. § 851(a)(1) (emphasis added). However, Duval was not prosecuted

under 21 U.S.C. § 851, which deals with controlled substances. She was

prosecuted under 18 U.S.C. § 924(e), which is the ACCA.

      AFFIRMED.




                                          6